IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,327


EX PARTE ANDREW LEE WILSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS IN
CAUSE NO. 925069 IN THE 299th JUDICIAL DISTRICT

COURT OF TRAVIS COUNTY



 Per curiam.


O P I N I O N


	This is a post-conviction applications for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of burglary of a
habitation and punishment was assessed at imprisonment for twenty years.  No appeal
was taken from this conviction.
	Applicant contends that he should receive credit on this sentence for all of the time
between his release on mandatory supervision and his revocation.  The trial court has
entered findings that Applicant did not serve at least half of his remaining sentence before
the issuance of the parole violator warrant on which he was revoked, so is not entitled to
credit for the time he was not in custody.  However, the court also finds Applicant was
confined on parole violator warrants on five occasions for a total of 324 days, and has
received credit for only 287 days.  Applicant is entitled to relief.  Ex parte Price, 922
S.W.2d 957 (Tex.Cr.App. 1996).
	Relief is granted.  The Texas Department of Criminal Justice, correctional
institutions division, shall credit the sentence in cause number 925069 from the 299th
Judicial District Court of Travis County for an additional 37 days.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions and parole divisions.
DELIVERED: February 1, 2006
DO NOT PUBLISH